Announcement by the President
Ladies and gentlemen, the Conference of Presidents has asked me to issue a statement in this connection and I can say, quite categorically, that there will be no debate or discussions on this matter. No speeches will be accepted.
The Conference of Presidents has instructed me to provide you with the wording of a press release issued yesterday by the President of Parliament and to make an additional comment in relation to this statement.
By a very large majority, the Conference of Presidents adopted the content of a press release which the President of the European Parliament issued yesterday on the issue of Mr Bronisław Geremek's mandate. Yesterday's press release reads as follows:
'The European Parliament has not, as yet, received any communication from the Polish authorities concerning Mr Geremek's mandate: Bronisław Geremek is a politician of high standing who has always supported democracy in his own country and European integration. We will examine all legal avenues to ensure that Mr Bronisław Geremek may continue his work.'
(Loud applause)
My statement from yesterday continues as follows: 'According to our information, the Constitutional Court in Poland is currently also investigating the questionable law on which the withdrawal of Mr Geremek's mandate is based. A decision by the court is expected over the next week. I have commissioned the European Parliament's legal service to check the exact legal position. This topic will also be discussed tomorrow by the Conference of Presidents.'
Ladies and gentlemen, this has just happened and the Conference of Presidents conveys its sympathy and solidarity to our fellow Member, Mr Bronisław Geremek.
(Loud applause)